 



Exhibit 10.79

STARTEK, INC.
OPTION AGREEMENT

Date of Grant:                               , 2007

THIS OPTION AGREEMENT (this “Agreement”), dated as of the date of grant first
stated above (the “Date of Grant”), is delivered by StarTek, Inc., a Delaware
corporation (the “Company”), to A. Laurence Jones (the “Participant”), who is an
employee of the Company or one of its Designated Subsidiaries.

Recitals

A. The Board of Directors of the Company (the “Board”) has adopted, with
stockholder approval, the StarTek, Inc. Stock Option Plan (the “Plan”).

B. The Plan provides for the granting of incentive stock options (each an “ISO”)
and nonqualified stock options (each a “NSO”) by a committee to be appointed by
the Board (the “Committee”) to key employees of the Company or any subsidiary of
the Company to purchase, or to exercise certain rights with respect to, shares
of the common stock of the Company, par value $0.01 per share, in accordance
with the terms and provisions thereof.

C. Participant and the Company have entered into that certain Employment
Agreement, dated as of January 5, 2007, by and between the Company and
Participant (the “Employment Agreement”), pursuant to which the Company has
agreed to grant to Participant the stock options set forth herein, subject to
the terms and conditions hereof.

Agreement

NOW, THEREFORE, the parties hereby agree as follows:

1. Definitions. Except as expressly indicated herein, defined terms used in this
Agreement shall have the meanings set forth in the Plan.

2. Grant of Option. Subject to the terms and conditions hereinafter set forth,
the Company, with the approval and at the direction of the Committee, hereby
grants to the Participant, as of the Date of Grant, an option to purchase up to
400,000 shares of Common Stock at a price of $    per share, the Fair Market
Value of the Common Stock as of the Date of Grant. Such option is hereinafter
referred to as the “Option” and the shares of Common Stock purchasable upon
exercise of the Option are hereinafter sometimes referred to as the “Option
Shares”. The Option is intended by the parties hereto to be, and shall be
treated as, an ISO to the extent permissible under Section 422 of the Code and a
NSO to the extent not so permissible.

 

1



--------------------------------------------------------------------------------



 



3. Vesting and Termination of the Option.

(a) Vesting of Option. Subject to the provisions of the Plan which provide for
acceleration of exercisability of the Option in certain circumstances as
provided therein and such further limitations as are provided in the Plan and
this Agreement, the Option shall vest and be exercisable as to the Option Shares
(subject to adjustment as provided in paragraph 10 of the Plan) as follows:

     
On January 5, 2008:
  20% of the Option Shares      
Commencing on January 5, 2008 and on the 5th day of each month thereafter:
 
1.667% of the Option Shares

Upon Termination of Employment for any reason, Participant shall forfeit any
Options that are not vested on the date of Termination of Employment.

If a Change in Control of the Company occurs, the Options subject to this
Agreement, if not already exercised in full or otherwise terminated, expired or
cancelled, shall become immediately exercisable in full. For purposes of this
paragraph, a “Change in Control” shall occur if (a) the Company consummates a
merger, consolidation, statutory share exchange or similar form of corporate
transaction in which the Company is not the surviving corporation or entity,
provided that it shall not constitute a “Change in Control” if, immediately
following such merger, consolidation, statutory share exchange or similar
transaction, the holders of the Company’s voting securities immediately prior to
such transaction own at least 51% of the voting securities of the surviving
corporation or entity immediately following such transaction, (b) the Company
consummates the sale or other disposition of all or substantially all of the
assets of the Company or (c) the stockholders of the Company approve the
complete liquidation or dissolution of the Company.

(b) Termination of Option. Subject to the provisions of the Plan, the Option
granted under this Agreement will expire as of the earliest of:



  (i)  
three months after the Participant’s Termination of Employment by the Company
for Cause (as defined in the Employment Agreement);



  (ii)  
18 months after the Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (as defined in the
Employment Agreement);



  (iii)  
six months after the Participant’s Termination of Employment for any reason
other than as set forth in clause (i) or (ii) above; or



  (iv)  
10 years from the Date of Grant;

2

2



--------------------------------------------------------------------------------



 



provided, however, that the Participant acknowledges that under present law, if
the Option is exercised more than three (3) months after the date of Termination
of Employment, the portion of the Option intended to qualify as an ISO will not
qualify as such unless the Participant dies within such three (3) month period,
in which case the ISO portion of the Option must be exercised within six months
of the Participant’s death. In the event that ISO treatment is not available,
the Option will be taxed as a NSO upon exercise.

4. Exercise of Options.

(a) Notice and Payment. To exercise an Option in whole or in part, the
Participant (or, after his death, his executor or administrator) must give
written notice to the Committee, stating the number of Option Shares as to which
he intends to exercise the Option together with payment of the Option Price. The
Option Price (and any required withholding) may be paid (i) in cash, or (ii) in
shares of Common Stock having an aggregate Fair Market Value, as determined on
the date of delivery, equal to the Option Price.

(b) Delivery of Certificate. Upon exercise in accordance with paragraph 4(a) of
this Agreement or as soon thereafter as is practicable, the Company shall cause
to be delivered to the Participant, a certificate or certificates for the Option
Shares then being purchased (out of theretofore unissued Common Stock or
reacquired Common Stock, as the Company may elect) upon full payment for such
Option Shares. The obligation of the Company to deliver Common Stock shall,
however, be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the Option or the Option Shares upon any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the Option
or the issuance or purchase of Common Stock thereunder, the Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

(c) Failure to Pay. If the Participant fails to pay for any of the Option Shares
specified in such notice and any required withholding tax or fails to accept
delivery of the Option Shares, the Participant’s right to purchase such Option
Shares may be terminated by the Company. The date specified in the Participant’s
notice as the date of exercise shall be deemed the date of exercise of the
Option, provided that payment in full for the Option Shares to be purchased upon
such exercise and any required tax withholding shall have been received by such
date.

3

3



--------------------------------------------------------------------------------



 



5. Non-Transferability of Option. During the Participant’s lifetime, the Option
shall be exercisable only by the Participant or any guardian or legal
representative of the Participant, and the Option shall not be assignable or
transferable by the Participant except, in case of the death of the Participant,
by will or the laws of descent and distribution. In addition, the Option shall
not be subject to attachment, execution or other similar process. In the event
of (i) any attempt by the Participant to alienate, assign, pledge, hypothecate
or otherwise dispose of the Option, except as provided for herein, or (ii) the
levy of any attachment, execution or similar process upon the rights or interest
hereby conferred, the Company may terminate the Option by notice to the
Participant and it shall thereupon become null and void.

6. Transferability of Option Shares. The Participant hereby agrees that the
Option Shares acquired upon exercise of the Option shall be acquired for the
Participant’s own account for investment purposes only and not with a view to
any distribution or public or public offering thereof within the meaning of the
Act, or other applicable securities laws. If the Board so determines, any stock
certificates issued upon exercise of the Option shall bear a legend to the
effect that the Option Shares have been so acquired. The Company shall not be
required to bear any expenses of compliance with the Act, other applicable
securities laws, or the rules and regulations of any national securities
exchange or other regulatory authority in connection with the registration,
qualification or transfer, as the case may be, of the Option or any Options
Shares acquired upon exercise thereof. The foregoing restrictions on the
transfer of Options Shares shall not apply if (i) the Company shall have been
furnished with a satisfactory opinion of counsel to the effect that such
transfer will be in compliance with the Act and all other applicable securities
laws, or (ii) the Option Shares shall have been duly registered in compliance
with the Act and all other applicable securities laws.

The Participant further agrees that, upon any sale of Option Shares within two
(2) years from the Date of Grant of the Option, or within one year after the
Participant’s ownership of the Option Shares upon exercise of the Option, then
the Participant shall immediately notify the Company in writing of such
disposition and the amount realized by the Participant upon such disposition.

7. Employment Not Affected. Neither the granting of the Option nor its exercise
shall be construed as granting to the Participant any right with respect to
continuance of employment with the Company or any Subsidiary. Except as may
otherwise be limited by a written agreement between the Company or any
Subsidiary and the Participant, the right of the Company or any Subsidiary to
terminate at will the Participant’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved by the
Company or Subsidiary (whichever the case may be), and acknowledged by the
Participant.

8. Amendment of Option. The Option may be amended by the Board or the Committee
at any time (i) if the Board or the Committee determines, in its reasonable
discretion, that amendment is necessary or advisable in the light of any
addition to or change in the Code or in the regulations issued thereunder, or
any federal or state securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Option; provided
that, such amendment shall not materially and adversely affect the rights of the
Participant hereunder; or (ii) other than in the circumstances described in
clause (i), with the consent of the Participant.

4

4



--------------------------------------------------------------------------------



 



9. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Secretary at its executive offices at 44
Cook Street, Suite 400, Denver, Colorado 80206, and any notice to the
Participant shall be addressed to the Participant at the current address shown
on the payroll records of the Company. Any notice shall be deemed to be duly
given if and when properly addressed and posted by registered or certified mail,
postage prepaid.

10. Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with and subject
to the terms and provisions of the Plan. The Committee shall interpret and
construe the Plan and this Agreement, and its interpretations and determinations
shall be conclusive and binding on the parties hereto and any other person
claiming an interest hereunder, with respect to any issue arising hereunder or
thereunder. If any terms of this Agreement conflict with the terms of the Plan,
the terms of the Plan shall control.

11. Governing Law. The validity, construction, interpretation and effect of this
Agreement shall exclusively be governed by and determined in accordance with the
laws of the State of Delaware, except to the extent preempted by federal law,
which shall to the extent of such preemptive govern.

[The remainder of this page is intentionally left blank.]

5

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Date of Grant specified above.

STARTEK, INC.

By:                                                              
       Albert C. Yates
       Chairman of the Compensation
       Committee of the Board of Directors

ACCEPTED AND AGREED TO:

                                                                     

A. Laurence Jones, Participant

6

6